Title: John L. E. W. Shecut to Thomas Jefferson, 12 August 1813
From: Shecut, John L. E. W.
To: Jefferson, Thomas


          Esteemed & Highly respected Sir Charleston So Carolina August 12h 1813.
          Your truly acceptable and very satisfactory answer to my Communication respecting the Establishment of an Antiquarian Society in Charleston, has been duly received, and is gratefully acknowledged, and I shou’d have done myself the Honor of an earlier acknowledgement of its receipt, but that a regular meeting of the contemplated
			 Society was soon to take place, when I promis’d myself the additional pleasure of writing to you Officially.—This meeting took place yesterday, and to my extreme mortification and disappointment,
			 a
			 total change was effected by an overwhelming Majority, The innovations are of such a nature as to mark them in my estimation as having originated from Political division, and the Purely intended
			 Scientifical Society of Antiquarians, has Commenced, in a change disagreeable to my feelings and very different from, the original outlines which I had the Honor of submitting to my Fellow
			 Citizens,
			 as the Constitution of the Antiquarian Society.—
          Permit me to trespass still farther on your goodness, while I point out what I conceive to be not only innovations, but rather an insult to my feelings—They are these, The Constitution of the propos’d Society of Antiquarians, had expressly provided in their fifth Rule. “The Society shall solicit the Patronage of  the President of the United States and of his Exellency Thomas Jefferson Esqr”—also, Resolv’d “that this Society shall be known and distinguish’d by the name & Title of the Antiquarian Society of Charleston The objects of which are primarily the collection and preservation of articles and things, Rare, ancient, curious and useful & secondarily, the promotion and encouragement of the Arts,
			 Sciences & Literature generally.”—
          At the Meeting held yesterday, The Officers were Selected from those Characters who are known to be oppos’d to Republicans, they have adopted a new name and Title to the Society, calling it the Literary and Philosophical Society of South Carolina, they have destroyed the fifth Rule entirely, and have substituted in its stead a Resolution that a Committee shall
			 address, The president of the US. and your Excellency informing then, that the Society had enlarged its views, and had altered its name & Character; and that you were to be nominated Honorary members thereof.—Mortified at the ungenerous
			 desertion of a few,
			 whom I conceived friendly, and overpowered by a majority. The Responsibility of having called your attention & of having Solicited your Acceptance of the Patronage of the Antiquarian Society,
			 Seems likely to devolve upon myself. I am aware, the goodness of your Excellencys heart will readily excuse me for the zeal which I have suffered to expose me to such an unmerited and unlook’d for disappointment, While I renew to you afresh the motives which have actuated me, were the exalted opinion of your Character as a Citizen, and your talents as a Philosopher—In
			 the mean time I pray you to Continue your Patronage to the Antiquarian Society of Charleston. Which Society tho very few in number now, are disirous of continuing, agreeably to their original design, and notwithstanding they have been overwhelmed by a majority in the opposition,
			 have concluded the Continuance of the Same—
          I expect the Corresponding Secretary of the Literary and Philosophical Society will also agreeably to his instructions Notify your Excellency of their having nominated you an Honorary member, in whatever light you may be
			 pleased to receive this mark of their attention, I must entreat you to have the goodness to consider that it
			 has originated from the circumstances before alluded to. and that you will, (if you accept the latter) still Continue the “Patron of the Antiquarian Society of Charleston”
          The fruit of the Capsicum minutissimum, you were so obliging as to enclose me, has afforded me much satisfaction, and I take leave to inform you, that in the autumn of last year, I successfully administered, pills prepared of the Capsicum Annuum in Meleno or Black vomit, and that it has in nineteen cases of twenty six effectually stopp’d that truly alarming symptom and the patients recovered—This practice has met opposition, and they wish to deprive me of the Honor of the discovery of its application in that disease—an author in England was produced, who mentions it as having been the practice of the West India Physicans as early as 1801.—The publication of the
			 first volume of the Flora, has Cost me $2000.—I have lost $1800 by it.—I regret the improbability of its completion and am gratefully
			 indebted for your high opinion of it.—
          I pray you my dear and Esteemed Sir to pardon this very lengthy communication, it may serve to divert your attention in your retirement. it may also Serve to shew you, that by being decidedly Republican, I have committed an unpardonable Sin, but above all I hope it will especially serve to assure you of the very high esteem in which I have ever held you, and request to be considered among your sincere friends and admirers—
          Yours with great RespectJ L E W Shecut
        